Citation Nr: 0718236	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-12 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for nerve impairment 
and muscle cramping of the bilateral lower extremities, to 
include as secondary to the service-connected residuals of a 
fracture of the left hip.

2.  Entitlement to an increased rating for the residuals of a 
fracture of the left hip, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for nerve impairment 
and muscle cramping of the bilateral lower extremities, 
secondary to the service-connected residuals of a fracture of 
the left hip, and denied his claim for a rating in excess of 
10 percent for residuals of a fractured left hip.

In a March 2005 statement, the veteran appears to have raised 
a new claim of entitlement to service connection for a left 
knee disorder, secondary to his service-connected left hip 
disability.  The Board refers this claim to the RO for 
appropriate action.

The issue of entitlement to service connection for nerve 
impairment and muscle cramping of the bilateral lower 
extremities, secondary to the service-connected residuals of 
a fracture of the left hip is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left hip disability (residuals of a fracture of 
the left hip) is manifested by subjective complaints of pain 
and muscle cramping, and objective evidence of nearly full 
range of motion (internal rotation to 30 degrees and external 
rotation to 45 degrees), and minimal degenerative arthritis.





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's left hip disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DCs) 5251, 5252, 5253, 
5255 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2006), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal hip flexion is from 0 to 125 degrees, and 
normal abduction of the hip is from 0 to 45 degrees.  
38 C.F.R. § 4.71a, Plate II (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the hip 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The veteran's left hip disability has been rated 10 percent 
disabling under DC 5299-5255 since March 1973.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen. 38 C.F.R. § 4.27 
(2006).  At the time the veteran was initially granted 
service connection in March 1973, the RO determined that 
there was no diagnostic code in the Rating Schedule that 
exactly matched the veteran's disability.  The RO therefore 
assigned DC 5299 pursuant to 38 C.F.R. § 4.27, which provides 
that unlisted disabilities requiring rating by analogy will 
be coded first the numbers of the most closely related body 
part and "99."  38 C.F.R. § 4.20 (2006).  The RO determined 
that the most closely analogous diagnostic code was 38 C.F.R. 
§ 4.17a, DC 5255, which pertains to impairment of the femur.  
While treatment records dated from September 2003 to December 
2003 reveal complaints of pain in the lower extremities, 
worse on the left than on the right, there are no treatment 
records which pertain specifically to the left hip.  
Additionally, X-ray examination of the hip in December 2003 
revealed no fracture or dislocation.  Thus, there is no 
evidence indicating that the veteran has malunion of the 
femur or even involvement of the femur with respect to his 
left hip disability.  However, because the veteran's 10 
percent rating has been in effect for a period of 20 years, 
the 10 percent rating under DC 5255 is considered to be 
"protected," and that diagnostic code remains applicable.  
See 38 C.F.R. §§ 3.951, 3.952 (2006). 

In considering other applicable diagnostic codes, the Board 
finds that DCs 5251, 5252, 5253, which address range of 
motion of the thigh, are also applicable.  38 C.F.R. § 4.71a, 
DCs 5251, 5252, 5253.  

In considering the applicability of other diagnostic codes, 
hip and femur disabilities can also be rated under the 
diagnostic code pertaining to flail joint of the hip, and 
ankylosis.  Flail joint of the hip warrants an 80 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5254 (2006).  
Ankylosis of the hip is rated under Diagnostic Code 5250.  38 
C.F.R. § 4.71a, DC 5250 (2006).  However, in this case there 
is no indication of either flail hip joint or ankylosis.  
Thus, these diagnostic codes are not applicable in this 
instance.

The Board thus turns to the applicable diagnostic codes:  DCs 
5251, 5252, 5253, and 5255.

Diagnostic Code 5251 addresses limitation of extension of the 
thigh.  When extension is limited to 5 degrees, a maximum 10 
percent rating is warranted.  Diagnostic Code 5252 addresses 
limitation of flexion of the thigh.  When flexion is limited 
to 10 degrees, a 40 percent rating is warranted.  When 
flexion is limited to 20 degrees, a 30 percent rating is 
warranted.  When flexion is limited to 30 degrees, a 20 
percent rating is warranted.  When flexion is limited to 45 
degrees, then a 10 percent rating is warranted.  Diagnostic 
Code 5253 addresses impairment of the thigh.  When there is 
limitation of abduction, and motion lost beyond 10 degrees, 
then a 10 percent rating is assigned.  When there is 
limitation of adduction of, cannot cross legs, then a 10 
percent rating is assigned.  When there is limitation of 
rotation of the thigh, and the veteran cannot toe-out more 
than 15 degrees, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71a, DCs 5251, 5252, 5253.  Normal range of 
motion for flexion of the hip is 0-125 degrees, and normal 
range of motion for abduction of the hip is 0-45 degrees.  38 
C.F.R. § 4.71, Plate II (2006).

In this case, DC 5251 cannot serve as a basis for an 
increased rating, as 10 percent is the maximum available 
rating under that code, and the veteran is already in receipt 
of a 10 percent rating under DC 5255.  38 C.F.R. § 4.71a, DC 
5251.  

On VA examination in December 2003, the veteran was found to 
have free range of motion without discomfort.  He had 
internal rotation of 30 degrees and external rotation of 45 
degrees without difficulty or groin pain.  Based upon these 
measurements, the Board finds that the veteran is not 
entitled to a higher rating for his left hip disability.  
Specifically, he does not have limitation of flexion of the 
thigh at the hip to 30 degrees, or limitation of abduction of 
the thigh with motion lost beyond 10 degrees, as is required 
for a 20 percent rating under either DC 5252 or DC 5253.  
38 C.F.R. § 4.71a, DCs 5252, 5253.

The Board thus turns to the remaining applicable diagnostic 
code, DC 5255.  Diagnostic Code 5255 addresses impairment of 
the femur.  38 C.F.R. §4.71a, DC 5003 (2006).  A minimum 
compensable disability rating of 10 percent is assigned for 
malunion of the femur with slight knee or hip disability.  A 
20 percent disability rating contemplates malunion of the 
femur with moderate knee or hip disability.  A 30 percent 
disability rating contemplates malunion of the femur with 
marked knee or hip disability.  A 60 percent disability 
rating contemplates fracture of surgical neck of the femur 
with false joint, or fracture of shaft or anatomical neck of 
the femur with nonunion, without loose motion, weightbearing 
preserved with aid of brace.  Finally, an 80 percent 
disability rating, the highest rating assignable under this 
code, contemplates fracture of shaft or anatomical neck of 
the femur with nonunion, with loose motion (spiral or oblique 
fracture).  As X-ray examination of the hip in December 2003 
revealed no fracture or dislocation, the Board finds that the 
veteran is not entitled to a rating in excess of 10 percent 
under DC 5255.  There is no evidence indicating that the 
veteran has malunion of the femur or even involvement of the 
femur with respect to his left hip disability.  However, as 
the veteran's 10 percent rating under DC 5255 has been in 
effect for a period of 20 years, the 10 percent rating under 
DC 5255 is considered to be "protected." See 38 C.F.R. §§ 
3.951, 3.952 (2006). 

In considering the effect of pain on repetitive use, the 
Board notes that the examiner did not specifically address 
whether there was evidence of pain, fatigue, weakness, lack 
of endurance, or incoordination with repetitive movement.  
The veteran contends that his left hip disability flares up 
with prolonged walking or standing.  However, even if the 
veteran does experience occasional flare-up of his left hip 
disability, the Board finds it unlikely, and there is no 
evidence which suggests, that, on repetitive use, the range 
of motion of his left hip would be restricted by pain or 
other factors to limitation of flexion of the thigh at the 
hip to 30 degrees, or limitation of abduction of the thigh 
with motion lost beyond 10 degrees, as is required for a 20 
percent rating under either DC 5252 or DC 5253.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the left hip is limited in motion to the 
requisite degree, and thus the requirements for an increased 
rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left hip disability warrants no more than a 10 
percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003 and April 
2005; and a rating decision in March 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 10 percent for the residuals of a 
fractured left hip is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for nerve impairment and 
muscle cramping of the bilateral lower extremities, secondary 
to the service-connected residuals of a fracture of the left 
hip.

The veteran contends that he experiences muscle cramping of 
both legs, worse in the left leg than in the right, and 
occasional dull pain that extends from his left lower back 
down into his left leg, and a sharp pain on the lateral 
anterior left thigh that travels down the anterior lateral 
surface of his left leg, that are related to his service-
connected residuals of a fracture of the left hip.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2006); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The veteran in this case was afforded VA 
orthopedic and neurologic examinations in December 2003.  On 
neurological examination, the examiner noted that the veteran 
complained of left lower extremity limb pain, but observed 
that physical examination did not reveal any evidence of 
neurologic dysfunction such as weakness or loss of sensation 
in the left lower extremity.  The examiner noted, however, 
that the veteran may have some subclinical sensory loss or 
involvement of the sciatic nerve distributions that the 
examiner was unable to pick up on examination.  The examiner 
accordingly determined that an electromyelogram or nerve 
conduction study was necessary in order to determine whether 
the veteran had sciatic nerve involvement secondary to the 
service-connected residuals of a fracture of the left hip.  
It does not appear, however, that an electromyelogram or 
nerve conduction study has been conducted.  

The orthopedic examiner included an opinion; however, it is 
worded such that the intent is unclear.  As a definitive 
determination has not been made as to whether the veteran's 
complaints of pain and cramping in the lower extremities are 
related to the service-connected residuals of a fracture of 
the left hip, the Board finds that an additional examination 
and opinion are necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
neurological examination for the 
purpose of ascertaining the etiology of 
any nerve impairment affecting his 
lower extremities.  Any further 
indicated tests and studies must be 
conducted.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide an opinion as 
to the following questions:

a)  If neurological 
abnormalities are found, is 
it is as likely as not (50 
percent probability or 
greater) that the 
neurological abnormalities 
are causally or etiologically 
related to the veteran's 
service-connected residuals 
of a fracture of the left 
hip?

b) Is it is as likely as not 
(50 percent probability or 
greater) that any muscle 
cramping of the lower 
extremities is causally or 
etiologically related to the 
veteran's service-connected 
residuals of a fracture of 
the left hip?

A complete rationale for the opinions 
should be provided.

2.  Then, readjudicate the veteran's 
claim for service connection for nerve 
impairment and muscle cramping of the 
bilateral lower extremities, secondary 
to the service-connected residuals of a 
fracture of the left hip.  If the 
decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate period for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


